Citation Nr: 0905594	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to service connection for cold injury 
residuals of the hands, feet, toes, and joints.

3.  Entitlement to service connection for residuals of heat 
exposure, to include hives.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1986 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted the 
Veteran service connection for post-traumatic stress disorder 
and awarded an initial rating of 50 percent.  The RO also 
denied the Veteran's claims for service connection for cold 
injury residuals of the hands, feet, toes, and joints and for 
residuals of heat exposure, to include hives.

As the appeal of the Veteran's claim for an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
emanates from the Veteran's disagreement with the initial 50 
percent rating assigned following the grant of service 
connection, the Board has characterized this claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The Board notes that the RO sent the Veteran and his 
representative a letter in October 2006 notifying them that 
the case had been certified and transferred to the Board.  
This letter included written notice that the Veteran had a 
90-day period to submit new evidence to the Board without 
showing good cause for the delay in submission.  The letter 
also informed the Veteran that, for the Board to consider any 
evidence in the first instance, it must be accompanied by a 
written waiver of the Veteran's right to have the RO consider 
the evidence initially.  In January 2008, after expiration of 
the 90-day grace period, the Board received evidence in the 
form of treatment records from the Grand Island Division of 
the VA Nebraska Western Iowa Health Care System.  This 
submission was accompanied by neither a waiver of the 
Veteran's right to have the evidence initially considered by 
the RO nor a motion showing good cause for the delay in 
submitting the evidence.  The Veteran and his representative 
were subsequently sent a letter in October 2008 notifying 
them of the Veteran's right to waive initial consideration of 
the evidence by the RO; however, no response was received to 
that communication.  38 C.F.R. §§ 20.800, 20.1304(c)(4) 
(2008); see also Disabled American Veterans et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board cannot accept additional evidence after 
this 90-day period unless good cause is shown in a written 
motion to account for the delay in the submission of this 
evidence. 38 C.F.R. § 20.1304(b).  Because the Veteran has 
not demonstrated on motion that there was good cause for the 
delay, the evidence is referred to the RO for consideration 
upon completion of the Board's appellate review.  See 38 
C.F.R. § 20.1304(b).


FINDINGS OF FACT

1.  Since the effective date of the initial grant of service 
connection, April 19, 2005, the Veteran's post-traumatic 
stress disorder has been manifested by moderate symptoms such 
as disturbances in motivation and mood, flattened affect, and 
difficulty in establishing and maintaining effective work and 
social relationships, causing occupational and social 
impairment with reduced reliability and productivity.  

2.  The Veteran does not have a current diagnosis of cold 
injury residuals of the hands, feet, toes, or joints.

3.  The Veteran does not have a current diagnosis of 
residuals of heat exposure, to include hives.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 
4.129, 4.130, Diagnostic Code 9411 (2008).

2.  The Veteran does not have cold injury residuals of the 
hands, feet, toes, or joints that are the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The Veteran does not have residuals of heat exposure that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through July 2005 and September 2005 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the July 2005 and September 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2005 and 
September 2005 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  In addition, the Veteran 
was given the opportunity to respond following both the July 
2005 and September 2005 notice letters.  The Board further 
notes that although notice regarding an award of an effective 
date or rating criteria was not provided until after the 
initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 letter and was given the opportunity to 
respond before the RO re-adjudicated the claims via a May 
2006 statement of the case.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not necessarily timely provided to the Veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because the Veteran's 
post-traumatic stress disorder claim is one for a higher 
initial rating.  The Court articulated specifically that the 
Vazquez-Flores notice requirements apply to a claim for 
increase.

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  The Veteran was provided a VA medical 
examination in October 2005 to address his post-traumatic 
stress disorder; report of that examination has been 
associated with the claims file.  Records of the Veteran's 
ongoing treatment at the Grand Island Division of the VA 
Nebraska Western Iowa Health Care System have been associated 
with the file, as have records of the Veteran's award of 
disability benefits by the Social Security Administration.  
Additionally, the Veteran and his representative have both 
submitted written argument.  Otherwise, neither the Veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including examinations conducted at the Veteran's entrance 
into active duty and at his separation from service as well 
as post-service VA treatment records.  None of this evidence, 
however, indicates that the Veteran has ever sought treatment 
for or been diagnosed with cold injury residuals of the 
hands, feet, toes, or joints, or any residuals of heat 
exposure, to include hives.  The Board concludes that current 
examination is not needed, as the medical evidence of record 
is sufficient to decide this case.  Here, the only evidence 
indicating that the Veteran's claimed cold injury residuals 
of the hands, feet, toes, and joints and residuals of heat 
exposure, to include hives, is related to his time in service 
is his own lay statements.  The Veteran has submitted no 
medical evidence whatsoever to support his claim of a 
connection to military service, and in fact has not submitted 
any evidence tending to show that he has a current diagnosis 
of cold injury residuals or of any residuals of heat 
exposure.  In view of the fact that there is no medical 
evidence whatsoever to show that the Veteran has a current 
diagnosis of either cold injury residuals or of residuals of 
heat exposure or has ever been treated for either claimed 
condition, the Board finds that the Veteran's current 
assertions in the face of this objective evidence do not 
trigger VA's duty to provide an examination.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (in determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the Veteran).

Further, although the Veteran was not afforded a VA 
examination specifically for his cold injury residuals or for 
residuals of heat exposure, the Board finds that no such 
development is warranted.  The evidence of record, which 
includes service treatment records and post-service VA 
treatment records, is sufficient to make a decision in this 
matter.  See McLendon, 20 Vet. App. at 84-86.  The Board 
concludes that the medical evidence of record is sufficient 
competent medical evidence to decide the Veteran's service-
connection claims, and additional examination is not 
necessary.  See 38 C.F.R. § 3.159 (c)(4).  The Board thus 
concludes that the requirements of the duty to assist are 
satisfied.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Post-Traumatic Stress Disorder

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a March 2006 rating decision, the RO granted the Veteran 
service connection and assigned a 50 percent rating for post-
traumatic stress disorder (PTSD).  In doing so, the Veteran's 
disability was rated for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under the General Rating 
Formula For Mental Disorders, to include PTSD, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2008).

Since the initial grant of service connection, the Board does 
not find that the Veteran's PTSD has resulted in a level of 
impairment warranting a rating of 70 percent.  

The relevant medical evidence of record consists of a VA 
psychological examination performed in October 2005, a 
private examination performed in October 2005, and treatment 
records from the Veteran's ongoing treatment at the Grand 
Island Division of the VA Nebraska Western Iowa Health Care 
System for his PTSD.

Here, the Veteran underwent a VA psychological examination in 
October 2005 in which he was diagnosed with PTSD and major 
depressive disorder.  At that examination, the psychologist 
noted that the Veteran reported recurrent and intrusive 
distressing recollections of a helicopter crash he had 
witnessed while in service, as well as recurrent nightmares 
and flashbacks and avoidance of thoughts and people 
associated with the trauma.  He further reported 
physiological reactions to flashback triggers, such as 
increased heart rate and difficulty breathing.  The examiner 
noted that the physiological symptoms were moderately severe 
and concluded that the Veteran's symptoms of re-experiencing 
prior trauma were moderate.  The examiner further concluded 
that the Veteran's symptoms of avoidance and numbing were 
also moderate in nature, noting that he had been through two 
divorces and is "socially estranged" but for one friend.  
The examiner further noted moderate restriction in the 
Veteran's range of emotion and hypervigilance.  The examiner 
concluded that the Veteran's symptoms of increased arousal, 
including hypervigilance, interrupted sleep, and 
irritability, were "moderate to moderate-severe."  

Psychological examination of the Veteran further revealed a 
restricted mood and anxious affect with a short attention 
span.  His orientation and thought were found to be normal.  
No panic attacks, inappropriate behavior, or obsessive or 
ritualistic behavior were noted.  Similarly, no episodes of 
violence were noted, and the Veteran' impulse control as 
noted to be good.  The Veteran was found to have no suicidal 
or homicidal thoughts or ideation and was able to maintain 
personal hygiene.  The examiner diagnosed the Veteran with 
PTSD related to the in-service helicopter crash and with 
major depressive disorder not related to his military 
service.  His Global Assessment of Functioning (GAF) score 
was identified as 55.  

The Veteran also obtained a private psychological examination 
in October 2005.  In the report of that evaluation, the 
psychologist noted that the Veteran was unemployed due to a 
diagnosis of seizure disorder, which was worsening in 
severity and precluded employment.  The examiner also noted 
that the Veteran reported problems with sleeping and stated 
that he would drink to intoxication twice weekly.  The 
Veteran reported engaging in few recreational or social 
activities and stated that he had flashbacks and anxiety 
attacks related to the helicopter crash he witnessed in 
service.  The examiner noted that the Veteran was independent 
in personal hygiene and appearance.  Psychological 
examination revealed that the Veteran's speech was 
circumstantial and rapid but showed logical and sequence and 
was not tangential.  The Veteran's mood and affect were found 
to be both anxious and depressed, and he was found to display 
psychomotor agitation and low self-esteem.  The examiner 
further noted the Veteran's report that he had difficulty 
forming emotional ties with others, noting in particular that 
the Veteran displayed "an almost complete loss of intimacy" 
with his wife, from whom he was obtaining a divorce.  The 
examiner also found the Veteran's cognition to be "poor," 
concluding that he was too anxious in the interview to 
properly respond to the examiner's questions, and found his 
concentration and attentiveness to be "profoundly" impaired 
by his anxiety.  The Veteran was further found to have fair 
insight and judgment not up to the fair level, due to his 
isolation.  The psychologist diagnosed the Veteran with PTSD, 
adjustment disorder with anxiety and depression, panic 
disorder, and personality disorder, and assigned a GAF score 
of 42.   The examiner opined that, given the Veteran's 
anxiety and panic disorders, the Veteran would have extreme 
difficulty in finishing assigned tasks and was additionally 
hampered by his avoidance of interpersonal relationships.   

The Veteran has also received ongoing treatment at the Grand 
Island Division of the VA Nebraska Western Iowa Health Care 
System.  At his first visit to the VA facility in March 2005, 
the Veteran was provided a psychiatry consult to address 
symptoms of PTSD.  The Veteran reported dreaming of the 
helicopter crash he witnessed in service, which interrupted 
his sleep and caused him to be easily startled.  The Veteran 
further reported feeling distanced from his wife and 
stepchildren, avoiding spending time with them and with 
others, particularly in crowds.  The Veteran reported hearing 
non-specific voices and seeing "shadows" but denied 
suicidal impulses or thoughts.  He denied manic episodes and 
panic attacks and reported having no problems with reckless 
or violent behavior.  The Veteran's examining psychiatrist 
noted that the Veteran was unable to work due to a seizure 
disorder and had applied for Social Security Administration 
(SSA) disability benefits.  The examiner further noted that 
the Veteran "doesn't have any interest in doing anything for 
fun."  On psychiatric examination, the Veteran was noted to 
be alert, attentive, oriented, and cooperative, with normal 
rate and rhythm of speech.  His affect and mood were noted to 
be depressed, but his thought processes were found to be 
normal and coherent with no unusual thought content.  His 
insight and judgment were noted to be good, with an intact 
memory and an average fund of knowledge.  The VA psychiatrist 
diagnosed the Veteran with PTSD and moderate major depressive 
disorder.  

Since his March 2005 initial psychiatry consultation, the 
Veteran has received ongoing treatment at the Grand Island VA 
facility.  In those visits, the Veteran has continued to 
complain of nightmares and interrupted sleep that affects his 
irritability and concentration levels.  He has complained on 
multiple visits of isolation and lowered motivation and 
memory, with feelings of suspicion and panic making it 
difficult to associate with others.  He has, however, 
reported having a girlfriend, with whom he lived after his 
divorce from his wife.  His GAF scores at VA treatment visits 
have ranged from 45 in April 2005 to 55 in June 2005, with 
scores consistently in that range during the course of his 
treatment.  At these visits, the Veteran's mood and affect 
have repeatedly been noted to be depressed or anxious.  The 
Veteran has repeatedly stated that he experiences hearing 
whispered voices and seeing shadows.  His eye contact has 
routinely been noted to be at least fair, and he has 
consistently displayed good grooming and hygiene as well as 
relevant, logical, goal-directed thought with at least 
adequate insight.  

In this case, the Veteran's first diagnosis, made by a VA 
psychiatrist in March 2005, was PTSD and major depressive 
disorder.  His PTSD was described as moderate at his VA 
examination in October 2005, with "moderate to moderate-
severe" symptoms of increased arousal and hypervigilance.  
The Board also acknowledges the Veteran's private 
psychologist's finding that the Veteran suffered adjustment 
difficulties that rendered him unable to complete tasks 
assigned to him and an avoidance of interpersonal 
relationships that rendered him unable to pursue gainful 
employment.  As noted by the Veteran's examining 
psychologists, the disorder has caused the Veteran 
considerable social impairment.  Specifically, the Veteran 
has difficulty maintaining close emotional ties with his ex-
wife and stepchildren and has limited social interaction with 
other family members and friends.  He has, however, had a 
live-in girlfriend since his divorce, and he has reported to 
VA treatment providers that this relationship is fulfilling 
and successful.  The Board also notes that the Veteran has 
been regularly noted to have a depressed and anxious affect 
and mood, frequent nightmares and interrupted sleep, and 
difficulty concentrating.

In examining the Veteran's symptoms under the General Rating 
Formula For Mental Disorders, the Board acknowledges the 
stress present in the Veteran's family.  Nevertheless, while 
it is evident that the Veteran suffers from continuous PTSD, 
the disability has not been shown to affect the Veteran's 
ability to function independently and appropriately.  
Further, while the Veteran appears to demonstrate a 
difficulty in establishing and maintaining effective 
relationships due to his PTSD, the evidence does not in any 
way demonstrate an inability to establish and maintain 
effective relationships.  In this regard, the Board notes 
that the Veteran has successfully maintained a relationship 
with a new girlfriend after he separated from his wife, a 
relationship that the Veteran has stated in a February 2006 
treatment visit "brings him satisfaction" and makes him 
"very happy."  Further, symptoms such as flattened affect, 
nightmares and intrusive thoughts occurring more than once 
weekly, and disturbance in mood are compensated by the rating 
of 50 percent contemplated by the General Rating Formula For 
Mental Disorders.

Thus, the Board does not find that a rating greater than 50 
percent, to a 70 percent or 100 percent rating, for PTSD is 
warranted.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  In particular, the 
Board finds that at no time has the Veteran been found to 
display suicidal ideation, obsessional rituals that interfere 
with routine activities, or intermittently illogical, 
obscure, or irrelevant speech.  To the contrary, the Veteran 
has consistently denied having suicidal ideations, and no 
problems with the logic, clarity, or relevance in the 
Veteran's speech patterns have been noted; nor have any 
obsessional rituals been documented.  Similarly, the Veteran 
has not shown impaired impulse control, spatial 
disorientation, or neglect of personal hygiene at any time 
since his initial diagnosis with PTSD.  Further, although the 
Veteran has been noted to have depression and a depressed 
mood and affect, it has not been shown that this depression 
affects his ability to function independently, appropriately, 
and effectively.  Indeed, the Veteran spoke in a January 2006 
VA treatment note of looking forward to moving out of his 
mother's house and into an independent living situation.  

The Board acknowledges that the Veteran's October 2005 
examining VA psychologist reported that the Veteran suffered 
from "moderate" levels of avoidance and re-experiencing of 
a traumatic event, as well as "moderate to moderate-severe" 
hypervigilance and exaggerated startle response.  The Board 
notes, however, that words such as "moderate," "marked," 
"moderately severe," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just as contemplated by the 
requirements of the law."  38 C.F.R. § 4.6 (2008).  Use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding a rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The Board has also has considered but does not find that the 
Veteran's PTSD causes total social and occupational 
impairment; thus it does not more nearly approximate a 100 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran, which have remained between 45 and 
55 over the course of VA examination and ongoing treatment, 
with an outlying GAF score of 42 assigned by the Veteran's 
October 2005 private examining psychologist.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." It does not otherwise 
include impairment in functioning due to physical (or 
environmental) limitations.  There is no question that the 
GAF score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the Board finds that the Veteran's GAF scores 
of 55 in May 2005, June 2005, and October 2005 more closely 
coincide with his stated PTSD symptoms and with the rating of 
50 percent assigned by the RO under the General Rating 
Formula For Mental Disorders.  The DSM-IV identifies scores 
in the ranges of 51-60 as "moderate symptoms," which 
include flat affect, circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, manifested in such ways 
as having few friends or conflicts with peers or co-workers.  
Scores in the range of 41-50 are identified as "serious 
symptoms," which include suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupation, or school functioning, such 
as no friends or being unable to keep a job.  The Board notes 
here that the Veteran has not at any time displayed suicidal 
ideation or severe obsessional rituals, nor has he been noted 
to engage in activities such as shoplifting.  Further, 
although the Veteran has been noted to have difficulty 
maintaining social relationships, he has had some degree of 
success, as noted above.  Nothing about the Veteran's 
assigned GAF scores, when considered in light of the other 
evidence of record-in particular the Veteran's level of 
PTSD-related occupational and social impairment-leads the 
Board to conclude that a rating in excess of 50 percent is 
warranted. 

The Board has taken into consideration the frequency, 
severity, and duration of the Veteran's PTSD symptoms.  In 
this case, the Board finds that the Veteran's reported 
symptoms, as discussed in the evidence noted above, are most 
akin to the criteria for the 50 percent rating already 
awarded.  Here, the Board acknowledges that the Veteran's 
symptoms have been diagnosed both as moderate and as 
"moderate-severe" at times.  Nevertheless, when the Board 
considers the Veteran's assigned GAF scores and the level of 
his social and occupational impairment, the Veteran's PTSD 
does not approximate the rating criteria for a 70 or a 100 
percent rating.

Therefore, the Board finds that since the initial grant of 
service connection, the Veteran's service-connected PTSD does 
not warrant a rating in excess of 50 percent.  38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant consideration 
of a higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  There simply is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); frequent periods of 
treatment, let alone hospitalization; or evidence that the 
Veteran's PTSD otherwise renders impractical the application 
of the regular schedular standards.  In this connection, the 
Board notes in particular that the Veteran has stated in 
multiple visits to his VA treatment provider that he was 
unable to work due to a seizure disorder.  Therefore, the 
Board concludes that the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 50 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the Veteran's 
service treatment  records and records of the Veteran's 
ongoing treatment at the at the Grand Island Division of the 
VA Nebraska Western Iowa Health Care System.  Review of the 
Veteran's service treatment records reveals that the records 
are silent as to complaints of cold injury residuals of the 
hands, feet, toes, or joints, or any residuals of heat 
exposure, including hives.  The Veteran's March 1990 reports 
of medical examination and history, conducted pursuant to his 
separation from active duty, indicated that the Veteran's 
extremities and all other systems were normal.  The Veteran 
has not contended that he was diagnosed or actually treated 
in service for cold injury residuals, for residuals of heat 
exposure, or for any symptoms for the claimed disabilities.  
The relevant post-service medical evidence is similarly 
silent as to any complaints of or treatment for cold injury 
residuals or any residuals of heat exposure.

In this case, there is absent from the record competent 
medical evidence assigning the Veteran a diagnosis of cold 
injury residuals of the hands, feet, toes, or joints, or of 
residuals of heat exposure, or linking any current symptoms 
of either claimed disability, such as numbness, stiffness, or 
hives, to the Veteran's period of service.  No medical 
professional provides findings or opinions to that effect, 
and, neither the Veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  There is simply a lack of any medical evidence 
demonstrating that the Veteran has a current diagnosis of 
cold injury residuals of the hands, feet, toes, or joints, or 
of residuals of heat exposure.  See 38 C.F.R. § 3.303.  

As noted above, the Veteran has reported that his symptoms of 
cold injury residuals, as well as residuals of heat exposure, 
to include hives, resulted from exposure to extreme cold and 
heat while in service.  The Veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge (i.e., experiencing cold or hot temperatures, 
or numbness, hives, or other symptoms either in service or 
after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he is not competent to say that any symptoms he 
currently experiences are attributable to exposure to heat or 
to cold while in service.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
cold injury residuals and residuals of heat exposure since 
service, the Board finds persuasive that there is no notation 
in the March 1990 separation Report of Medical History or in 
the Report of Medical Examination concerning cold injury 
residuals or residuals of heat exposure, or any symptoms that 
might be associated with the claimed conditions.  Likewise, 
there is no medical evidence demonstrating that the Veteran 
sought medical treatment at any time for cold injury 
residuals of the hands, feet, toes, or joints, or residuals 
of heat exposure, to include hives, or has complained of any 
associated symptoms to any medical professional at any time 
since his separation from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran has never 
been diagnosed with or treated for cold injury residuals of 
the hands, feet, toes, or joints, or for residuals of heat 
exposure, at any time, either during or after service.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as a 
current diagnosis for cold injury residuals or residuals of 
heat exposure, or the relationship between any current 
disability and military service.  See Bostain, 11 Vet. App. 
at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for cold injury residuals of the 
hands, feet, toes, and joints and for residuals of heat 
exposure.  Although the Veteran asserts that his current 
claimed cold injury residuals of the hands, feet, toes, and 
joints and residuals of heat exposure can be attributed to 
exposure to extreme cold and heat while in service, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
etiology.  See Bostain, 11 Vet. App. at 127.  As noted above, 
no medical provider has diagnosed the Veteran with cold 
injury residuals of the hands, feet, toes, or joints, or any 
residuals of heat exposure, to include hives, at any time 
during or after service.  Furthermore, there is no evidence 
that the Veteran has actually sought medical treatment for 
the claimed conditions.  

The Board does not question that the Veteran was exposed to 
both heat and cold during service.  As noted above, the 
Veteran is competent to report being exposed to conditions of 
heat and cold in service.  Nevertheless, under the 
circumstances-given the lack of a current diagnosis of or 
any evidence of medical treatment for cold injury residuals 
of the hands, feet, toes, and joints or of any residuals of 
heat exposure, to include hives-the Board concludes that the 
greater weight of the evidence is against the claims.  
Service connection for cold injury residuals of the hands, 
feet, toes, or joints and for residuals of heat exposure is 
therefore not warranted.  The Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1131.  In the absence of a current 
diagnosed disability, the claims for service connection 
cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An initial rating in excess of 50 percent for post-traumatic 
stress disorder is denied.

Service connection for cold injury residuals of the hands, 
feet, toes, or joints is denied.

Service connection for residuals of heat exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


